IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-19-00050-CV

                                     IN RE E.W.O.



                                 Original Proceeding


                                        ORDER


       The Court has considered the Petition for Writ of Mandamus filed by E.W.O.,

Relator, on February 8, 2019. The Court requests a response from the parties to the

proceeding. See TEX. R. APP. P. 52.8(b). Any response shall be filed with the Clerk of this

Court no later than seven (7) days from the date of this order.

       The trial court's temporary orders signed on January 22, 2019 are stayed until

further order by this Court. See TEX. R. APP. P. 52.10(b).

                                          PER CURIAM

Before Chief Justice Gray and
       Justice Davis
Response requested
Order issued and filed February 8, 2019